Case 2:18-cv-00677-RRS-KK Document 135 Filed 04/25/19 Page 1 of 5 PageID #: 8165




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

 THE PARISH OF CAMERON               *             CIVIL ACTION: 2:18-cv-00677
                                     *
 VERSUS                              *             JUDGE: ROBERT R. SUMMERHAYS
                                     *
 AUSTER OIL AND GAS INC., ET AL. *                 MAGISTRATE: KATHLEEN KAY
 *************************************

            PLAINTIFFS’ AND INTERVENORS’ RESPONSE TO CHEVRON’S
              SUPPLEMENTAL OPPOSITION TO MOTION TO REMAND

        Plaintiff, the Parish of Cameron and State of Louisiana ex rel. Parish of Cameron; plaintiff-

 intervenor, the State of Louisiana, through the Louisiana Department of Natural Resources, Office

 of Coastal Management, and its Secretary, Thomas F. Harris; and plaintiff-intervenor, the State of

 Louisiana ex rel. Jeff Landry, Attorney General (collectively “Plaintiffs”), respectfully submit this

 brief response to Chevron’s Supplemental Opposition to Motion to Remand [R. Doc. 131].

         Chevron has submitted new documents in support of its claim that it was acting as a

 government contractor in conducting exploration and production activities in the Hackberry Field

 during WWII. Like the myriad other documents previously submitted by defendants, these do not

 support defendants’ argument, and instead, if anything, further confirm that defendants’ removal

 was untimely.

        The first document submitted by Chevron is an amendment to the Office of Management

 and Priorities Regulation No. 1. Chevron argues that this priority regulation makes oil and gas

 production companies – like the defendants in this case – government “contractors” because it

 imposes priority requirements for suppliers of materials used for products purchased by the

 government. However, this regulation alone falls far short of the legal requirements for finding
Case 2:18-cv-00677-RRS-KK Document 135 Filed 04/25/19 Page 2 of 5 PageID #: 8166




 that an entity is a government contractor under the government contractor defense. Ultimately,

 there is no suggestion or proof presented in this document that shows that the government directed

 or controlled the defendants’ wartime activities, much less their activities in the Hackberry Field.

 Ultimately, the regulation merely served to require suppliers to give preference to filling orders

 made by entities providing products to the government during wartime.

        Chevron also submitted the text of the Selective Training and Services Act of 1940, which

 it argues reinforces defendants’ claim that they were acting under the direction of “federal

 officers.” Chevron claims that the statute obligated defendants to give preference to government

 orders for material over other orders and contracts, and notes that under the statute, the government

 had the authority to take immediate possession of the industry plants and facilities if these

 obligations were not met. Again, however, the provisions relied upon by Chevron from the

 Selective Training and Services Act offer nothing more than preference criteria, and fail to show

 any real level of control or direction necessary for federal officer jurisdiction. More importantly

 here, although the statute states that the government could potentially take control over the industry

 facilities, there is no suggestion that there was any such government action specifically with

 respect to the defendants’ operations or activities in this case.

        The preferences cited by Chevron are far short of the level of federal direction and control

 that the Fifth Circuit has required to justify federal officer removal. In Legendre v. Huntington

 Ingalls, 885 F.3d 398, 402 (5th Cir. 2018), the court of appeal reiterated that, even in the case of

 actual federal contractors (which Chevron was not), there is no federal officer removal jurisdiction

 where the government contractor was “free to adopt the … measures the plaintiffs now allege

 would have prevented their injuries.” Nothing in the cited statutory and regulatory preferences
Case 2:18-cv-00677-RRS-KK Document 135 Filed 04/25/19 Page 3 of 5 PageID #: 8167




 had any impact on the defendants’ abilities to seek and then comply with coastal use permits since

 1980, so those preferences do not support the defendants’ federal officer removal.

        Ultimately, despite their repeated efforts to make a case for federal officer jurisdiction,

 defendants fail to cite to any case where a court has found federal officer jurisdiction based on oil

 and gas activities during the war, despite almost 80 years of litigation involving oil companies

 since WW II. Indeed, the defendants have not cited a case where such a theory was even argued.

 If the industry did not see this as a viable source of removal jurisdiction contemporaneously, it is

 certainly not viable retrospectively.

        Finally, Chevron’s reliance on these documents further highlights the untimeliness of their

 removal. Taken on its face, Chevron argues that the priority regulation and the Selective Service

 Act show that there was general control over the oil and gas industry during the war. Assuming

 their argument to be true, however, all that would be necessary to assert an argument for federal

 officer removal would be the knowledge that Plaintiffs’ claims involved defendants’ activities

 during wartime. Plaintiffs provided defendants with this knowledge in their original petition back

 in 2013 by specifically listing oil wells that were drilled and operated before and during the war

 years, and by noting that “all” of their activities were unlawful. Accordingly, if Chevron and the

 other defendants seriously contend that these new documents arise to the level of control required

 for federal officer jurisdiction, they have no excuse for not removing on those grounds years ago.

        For these reasons and for the reasons stated in Plaintiffs’ prior briefs, the motion to remand

 should be granted.
Case 2:18-cv-00677-RRS-KK Document 135 Filed 04/25/19 Page 4 of 5 PageID #: 8168




                         By Attorneys for Plaintiff, the Parish of Cameron
                         and the State of Louisiana ex rel. Parish of Cameron

                         Donald T. Carmouche, #2226 (dcoffice@tcmlawfirm.net)
                         Victor L. Marcello, #9252 (vmarcello@tcmlawfirm.net)
                         John H. Carmouche, #22294 (jcarmouche@tcmlawfirm.net)
                         William R. Coenen, III, #27410 (wcoenen@tcmlawfirm.net)
                         Brian T. Carmouche, #30430 (bcarmouche@tcmlawfirm.net)
                         Todd J. Wimberley, #34862 (twimberley@tcmlawfirm.net)
                         Ross J. Donnes, #33098 (rdonnes@tcmlawfirm.net)
                         D. Adele Owen, #21001 (aowen@tcmlawfirm.net)
                         Leah C. Poole, #35092 (lpoole@tcmlawfirm.net)
                         Christopher D. Martin, #30613 (chrismartin@tcmlawfirm.net)
                         TALBOT, CARMOUCHE & MARCELLO
                         17405 Perkins Road
                         Baton Rouge, LA 70810
                         Telephone: 225-400-9991
                         Fax: 225-448-2568

                         and

                         Chad E. Mudd, #25188 (cmudd@mbklaw.net)
                         David P. Bruchhaus, #24326 (dbruchhaus@mbklaw.net)
                         M. Keith Prudhomme, #14336 (kprudhomme@mbklaw.net)
                         Matthew P. Keating, #30911 (mkeating@mbklaw.net)
                         Wesley A. Romero, #33344 (wromero@mbklaw.net)
                         MUDD, BRUCHHAUS & KEATING, L.L.C.
                         410 E. College St.
                         Lake Charles, LA 70605
                         Telephone: 337-562-2327
                         Fax: 337-562-2391

                         By: /s/ Christopher D. Martin (30613)
Case 2:18-cv-00677-RRS-KK Document 135 Filed 04/25/19 Page 5 of 5 PageID #: 8169




                         By Attorneys for Plaintiff-Intervenor, the State of Louisiana,
                         through the Department of Natural Resources, Office of Coastal
                         Management and its Secretary, Thomas F. Harris:

                         J. Blake Canfield, #30426 (blake.canfield@la.gov)
                         Executive Counsel
                         Donald W. Price, #19452 (donald.price@la.gov)
                         Special Counsel
                         LOUISIANA DEPARTMENT OF NATURAL RESOURCES
                         Post Office Box 94396
                         Baton Rouge, LA 70804
                         Telephone: 225-342-2710

                         and

                         Megan K. Terrell, #29443 (megan.terrell2@la.gov)
                         Legal Advisor
                         Office of Governor John Bel Edwards
                         GOVERNOR’S OFFICE FOR COASTAL ACTIVITIES
                         900 North 3rd Street, Fourth Floor
                         Baton Rouge, LA 70802
                         Telephone: 225-342-7669

                         By: /s/ Donald W. Price (19452)



                         By Attorneys for Plaintiff-Intervenor, the State of Louisiana,
                         Ex Rel. Jeff Landry, Attorney General:

                         Ryan M. Seidemann, #28991 (seidemannr@ag.louisiana.gov)
                         Wilbur L. Stiles, III, #27654 (stilesb@ag.louisiana.gov)
                         Assistant Attorneys General
                         LOUISIANA DEPARTMENT OF JUSTICE
                         1185 North 3rd Street
                         Baton Rouge, LA 70802
                         Telephone: 225-326-6085
                         Fax: 225-326-6099

                         By: /s/ Ryan M. Seidemann (28991)
